Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a recognition unit in claims 1, 2, 6 - 12 and 14
a setting unit in claims 1 and 14,
a management unit in claim 3,
a cooperating unit in claim 5,
a control unit in claim 5
a body movement unit in claim 13.
Applicant’s specification teaches that these unit elements are of the electronic type. Applicant further discloses that embodiment(s) of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’) to perform the functions of one or more of the above-described embodiment(s) and/or that includes one or more circuits (e.g., application specific 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishii et al. (US Pub. No. 2016/0029986 A1) in view of Raleigh et al. (US Pub. No. 2012/0312961 A1).
With regards to claims 1, 2, 14 and 15, Nishii discloses a radiation imaging system (Fig 19) comprising: 
a radiation generating apparatus 200 configured to generate radiation toward an object 300 [0039]; a radiation detecting apparatus 100 configured to detect the radiation as an image signal [0037]; an imaging apparatus 120 configured to record an image relating to radiation imaging performed using the radiation in an imaging room[0038]; and an imaging control apparatus 400 configured to control the imaging apparatus 120, wherein the imaging control apparatus 400 includes a recognition unit 454 configured to recognize an imaging location at which the radiation imaging is performed, and a setting unit 460 configured to set a parameter of the imaging apparatus in accordance with the 
Raleigh discloses systems, methods, and apparatuses are provided for setting imaging parameters for image guided radiation treatment (Abstract). The system further includes one or more processors configured to determine a positioning based at least in part on the observation of an object, determine a second value of an adjustable parameter based at least in part on a positioning parameter associated with the positioning of the interested, and assist in providing the second adjustable parameter to the imaging element (Abstract). 
As another example, optical imaging using video or still pictures (or other wireless communication) can be used to detect natural body features or artificially added markers [0156]. Raleigh further teaches that various radiation parameters and imagining types such as videos relate to setting imaging parameters [0155] [0213] [0236] [0247] [0296]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Nishi to include the teachings such as that taught by Releigh for the purpose of improving the devices functionality. 
With regards to claim 3,  Nishii modified discloses the camera control apparatus 400 further includes a management unit 470 configured to manage the video image and the information transmitted from the radiation imaging control apparatus in association with each other [0012] [0053].
With regards to claim 4, Nishii modified discloses a plurality of the camera apparatuses, wherein the camera control apparatus further includes a selecting unit 
With regards to claim 5, Nishii modified discloses the radiation imaging control apparatus includes a cooperating unit configured to cooperate with an external system and obtain information relating to the radiation imaging from the external system, and a control unit configured to perform control to transmit the information obtained by the cooperating unit to the camera control apparatus [0133]. 
Notice that Nishii fails to expressly disclose “ a cooperating unit” but teachings that the independent apparatuses communicate with each other via a network or directly by peer-to-peer, and thereby the plurality of apparatuses cooperate with each other, thus implementing the above-described imaging system. As such, a cooperating unit in combination with a control unit configured to be cooperating would be realized. 
With regards to claim 6, Nishii modified discloses the recognition unit performs processing of detecting the radiation detecting apparatus from the video image and recognizes the imaging location in accordance with a result of the detection [0091] [0092]. [0096] [0097] [0101] [0122].
With regards to claim 7, Nishii modified discloses the recognition unit performs the processing of detecting the radiation detecting apparatus by detecting a marker attached to the radiation detecting apparatus [0091] [0092]. [0096] [0097] [0101] [0122].
With regards to claim 8, Nishii modified discloses the recognition unit performs recognition for setting the imaging location to a position of an imaging portion of the object in a case where the radiation detecting apparatus is successfully detected and 
With regards to claim 9, Nishii modified discloses the recognition unit further performs processing of detecting an imaging portion of the object included in received information relating to the radiation imaging, performs recognition for setting the imaging location to a position of the imaging portion in a case where the radiation detecting apparatus is successfully detected and where the imaging portion is successfully detected, and performs recognition for setting the imaging location to a default position in a case where the radiation detecting apparatus is not successfully detected or in a case where the radiation detecting apparatus is successfully detected but the imaging portion is not successfully detected [0091] [0092]. [0096] [0097] [0101] [0122].
With regards to claim 10, Nishii modified discloses wherein the recognition unit performs processing of detecting the object from the video image and recognizes the imaging location in accordance with a result of the detection [0091] [0092]. [0096] [0097] [0101] [0122].
With regards to claim 11, Nishii modified discloses the recognition unit performs recognition for setting the imaging location to a position of the object in a case where the object is successfully detected and performs recognition for setting the imaging location to a default position in a case where the object is not successfully detected [0091] [0092]. [0096] [0097] [0101] [0122].
With regards to claim 12, Nishii modified discloses the recognition unit further performs processing of detecting an imaging portion of the object included in received .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishii et al. and Raleigh et al. in view of Lee et al. (US Pub. No. 2017/0055925 A1).
With regards to claim 13, Nishii modified discloses the camera control apparatus further includes a detection unit configured to detect the object from the video image, and a communication unit configured to transmit, in a case where the object is detected by the detection unit, detection information to a radiation imaging control apparatus configured to control the radiation generating apparatus and the radiation detecting apparatus [0091] [0092]. [0096] [0097] [0101] [0122]. 
Nishii fails to expressly disclose a body movement detection unit. Lee discloses a body movement detecting unit along with a flowchart related to a method of determining movements of an object [0142] [0420] [0419] – [0429]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Nishi to include the teachings such as that taught by Lee for the purpose of improving the devices functionality.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884